Exhibit 10.19 Coventry Health Care, Inc. (“Coventry”) Summary of Non-Employee Directors’ Compensation The following table summarizes the components and amounts of the compensation to be paid to eligible non-employee directors for their services in 2012 under the Compensation Program for Non-Employee Directors (the “Program”). Compensation Components Board or Committee Compensation Annual Compensation for Attendance at Regular Board Meetings1 (paid/vested/deferred quarterly in arrears in accordance with the Plan and includes compensation for five regularly scheduled Board meetings) Board $ Annual Committee Chair Retainer (Paidannually in arrears) Chair of Board $ 2 Lead Director Chair of Audit Committee Chair of Comp Committee Chair of N/CG Committee Attendance at In-Person Special Meeting Board $ Audit Committee Comp Committee N/CG Committee Participation in a Special Telephonic Meeting Board $ Audit Committee Comp Committee N/CG Committee Reimbursement of Reasonable Travel Expenses All Directors Actual Costs New Director Stock Option Grant New Director 10,000options to acquire shares which vest in equal amounts over four years Health and Basic Life Insurance Coverage All Non-Employee Directors (voluntary participation) Subject to the terms of the Program, non-employee directors may elect the form and the timing of their compensation on an individual basis as summarized in the table below. All elections of the form of payment must be made in multiples of 25%.Payment in the form of cash is limited to 50% of the total annual compensation (i.e., $112,500), unless a waiver is approved by the Chairman of the Compensation Committee.The table below summarizes the forms of compensation each individual non-employee director may select as well as certain material terms related to those forms of compensation. 1Any non-employee directors who become eligible to participate in the Plan after January 1st will receive a pro rata portion of the Annual Compensation. 2Annual retainer established for the Chairman of the Board. Allen F. Wise, our Chairman of the Board, became our Chief Executive Officer effective January 30, 2009. In light of this, he will receive no compensation in 2012 for his services as a director.See the Executive Compensation Summary for Mr. Wise’s compensation as Chief Executive Officer of our Company. Payment “Form”3 Maximum Allocation Payment “Current” Payment “Deferred” Vesting Cash 50% 4 Paid at the end of each quarter Credited at the end of each quarter 5 None Restricted Stock/ Stock Units 100% Granted at beginning of year Stock Units deferred until termination of service or unforeseeable emergency Quarterly over the year of service Stock Options 100% Granted at beginning of year Exercisable when vested and subject to a 10-year term Quarterly over the year of service 3The value of stock options, restricted stock awards and stock units are determined in accordance with FASB Accounting Standards Codification Topic 718 “Compensation-Stock Compensation” (“ASCTopic718”). 4Percentage limit may be waived with the approval of the Chairman of the Compensation Committee. 5Deferred cash will be credited quarterly with interest based on the Company’s borrowing rate set at the beginning of each year (the 2011 rate is approximately LIBOR + 1.75%).
